      3:19-cv-03079-SEM-TSH # 60        Page 1 of 4                                       E-FILED
                                                              Thursday, 09 April, 2020 04:54:47 PM
                                                                     Clerk, U.S. District Court, ILCD



                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                           URBANA DIVISION

EDWIN J. GIRE,                                        )
                          Petitioner,                 )
                                                      )
      vs.                                             )     Case No.      19CV03079
                                                      )
UNITED STATES OF AMERICA,                             )
                  Respondent.                         )

   PETITIONER EDWIN GIRE’S RENEWED MOTION FOR RELEASE
          PENDING RESOLUTION OF HIS § 2255 MOTION

      NOW COMES the Petitioner, Edwin Gire, by and through his attorneys, J.

STEVEN BECKETT of Beckett Law Office, P.C., and MARTIN G. WEINBERG

of Martin G. Weinberg P.C., and respectfully renews his request to be released on

bond pending resolution of his § 2255 motion to vacate convictions.

      Mr. Gire filed his Section 2255 Motion on March 25, 2019, along with a

supporting memorandum and a motion to continue his release on bond. See Dkt. 1,

2, and 4. After Mr. Gire self-reported on March 27, this Court denied his request

for bail. See Dkt. 19. While the Court recognized its “inherent power to admit

[habeas] applicants to bail,” id. at 3, it ultimately concluded that Mr. Gire had “not

yet established that his claims of ineffective assistance of trial counsel have a high

probability of success,” id. at 5 (emphasis added).


                                           1
      3:19-cv-03079-SEM-TSH # 60         Page 2 of 4




      Mr. Gire respectfully submits that the two-day evidentiary hearing held on

November 13 and 14, 2019, has substantially corroborated his ineffective

assistance of counsel claim and established the requisite high probability of

success. The hearing evidence demonstrated, among other things, that Mr. Gire’s

trial counsel (1) advised him to plead guilty to misdemeanor unlawful employment

charges without mentioning that doing so would concede the mens rea required for

conviction on the felony harboring counts, see Dkt. 59 at 6, 12-15; (2) advised Mr.

Gire to waive his right to a jury trial based on a misunderstanding of law and

without competently explaining the risks and benefits of such a waiver, see id. at

16-21; (3) advised Mr. Gire to waive privilege over communications with his

former immigration attorney without taking any steps to obtain firsthand

information regarding the contents of the evidence the attorney would provide, see

id. at 21-25; and (4) failed to retain a handwriting expert to opine that Mr. Gire did

not sign any of the four visa petitions at issue in this case, see id. at 27-31.

      There are also prudential reasons to reconsider Mr. Gire’s request for release

on bond at this time. The COVID-19 pandemic has upended every imaginable

facet of American life. As of the date of this filing, there are more than 427,000

confirmed cases in the United States, resulting in almost 15,000 deaths. See



                                            2
        3:19-cv-03079-SEM-TSH # 60               Page 3 of 4




Centers for Disease Control and Prevention, Coronavirus Disease 2019 (COVID-

19), Cases in U.S. (Apr. 9, 2020), available at

https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html.

Federal prisoners, who of necessity are relegated to a confined space with a large

number of other people, are vulnerable to this outbreak. See Federal Bureau of

Prisons, COVID-19 Coronavirus (Apr. 9, 2020), available at

https://www.bop.gov/coronavirus/ (noting that 253 inmates and 85 staff members

have tested positive to date).

        Mr. Gire is a non-violent offender with no prior criminal history. He has

served over a year of his thirty-six month sentence. Given the strength of his

ineffective assistance claim and the unprecedented health crisis facing our prison

system, Mr. Gire respectfully submits that he should be released on bond pending

the resolution of his § 2255 motion.1

                                                         Respectfully submitted,
                                                         EDWIN J. GIRE, Petitioner,

                                                         By:/s/ J. Steven Beckett
                                                         J. Steven Beckett, His Attorney


        1
         It should also be noted that, on November 5, 2019, more than five months ago, this Court Ordered
the government to produce the original 2014 visa petition at issue in this case within seven days. See Dkt.
30 at 24-25. Despite multiple inquiries by undersigned counsel, the government has yet to produce the
document to the defense, or even to update this Court regarding any efforts the government has undertaken
to comply with its Order.

                                                    3
      3:19-cv-03079-SEM-TSH # 60       Page 4 of 4




                         CERTIFICATE OF SERVICE

I hereby certify that on April 9, 2020, I electronically filed the above MOTION
FOR RELEASE PENDING RESOLUTION OF HIS § 2255 MOTION with
the Clerk of the Court using the CM/ECF system which will send notification of
such filing(s) to the following:

        AUSA, EUGENE MILLER – 201 S. Vine St., Urbana, IL 61802

and I hereby certify that on April 9, 2020, I mailed by United States Postal Service,
first class postage prepaid and legibly addressed, the document(s) to the following
non-registered participants:

      N/A



                                             By: /s/ J. Steven Beckett



J. STEVEN BECKETT
BECKETT LAW OFFICE, P.C.
ARDC #: 0151580
508 South Broadway Ave.
Urbana, IL 61801
(217) 328-0263
(217) 328-0290 FAX
steve@beckettlawpc.com




                                         4
